internal_revenue_service number release date index number ------------------------------------ ------ ------------- ------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------ id no ------------- telephone number -------------------- refer reply to cc psi b04 plr-124187-06 date date re --------------------------------------- legend taxpayer country a u s possession date date dollar_figurex dear -------------- - - - - - - ------------------------------------------------------------ ------- ---------------- ------------------ ------------------ ----------------- this is in response to your letter dated date and prior correspondence submitted by your authorized representative requesting a ruling concerning the estate_tax consequences of a proposed purchase of certain debt obligations the facts and representations submitted are summarized as follows taxpayer was born in country a taxpayer’s parents were not u s citizens on date taxpayer plr-124187-06 moved to u s possession a possession_of_the_united_states taxpayer has continuously resided in u s possession since that date on date taxpayer became a united_states citizen by reason of sec_316 of the immigration and nationality act u s c based solely upon five years of continuous residency in u s possession taxpayer spent none of the required statutory residence period outside u s possession since he received u s citizenship taxpayer has resided continuously in u s possession taxpayer proposes to purchase approximately dollar_figurex of portfolio debt obligations of the type described in sec_2105 the portfolio debt obligations by taxpayer at the time of his death will be excluded from his taxable_estate under sec_2105 if at the time of the taxpayer’s death a taxpayer is a resident of u s possession and b the interest on the debt obligations would be eligible for the exemption from tax under sec_871 but for the taxpayer’s status during life as a u s citizen and resident of u s possession taxpayer represents that he acquired his u s citizenship solely by reason of his residency in u s possession accordingly taxpayer represents that at the time of his death he would be considered a nonresident not a citizen under sec_2209 of the internal_revenue_code if taxpayer is a resident of u s possession at the time of his death taxpayer has requested a ruling to the effect that portfolio debt obligations held sec_2001 of the code imposes an estate_tax on the taxable_estate of every decedent who is a united_states citizen or resident sec_2101 imposes a tax on the transfer of the taxable_estate of every decedent nonresident_not_a_citizen_of_the_united_states sec_2103 provides that for the purpose of the tax imposed by sec_2101 the value of the gross_estate of every decedent nonresident_not_a_citizen_of_the_united_states shall be that part of his gross_estate which at the time of his death is situated in the united_states sec_2105 provides that certain debt obligations are treated as property situated outside the united_states if any interest thereon would be eligible for the exemption from tax under sec_871 were such interest received by the decedent at the time of his death in general sec_871 imposes a percent income_tax on u s source interest_income received by a nonresident_alien_individual however sec_871 exempts portfolio_interest described in sec_871 from this tax if received by a nonresident individual from sources within the united_states plr-124187-06 sec_2208 provides that a decedent who was a citizen_of_the_united_states and a resident of a possession thereof at the time of his death shall for purposes of the estate_tax be considered a citizen_of_the_united_states unless he acquired his united_states citizenship solely by reason of his being a citizen of such possession_of_the_united_states or his birth or residence within such possession_of_the_united_states sec_2209 provides that a decedent who was a citizen_of_the_united_states and a resident of a possession thereof at the time of his death shall for purposes of the estate_tax be considered a nonresident_not_a_citizen_of_the_united_states within the meaning of that term wherever used in this title but only if such person acquired his united_states citizenship solely by reason of his being a citizen of such possession_of_the_united_states or his birth or residence within such possession_of_the_united_states sec_20_2209-1 of the estate_tax regulations provides that the term nonresident_not_a_citizen_of_the_united_states is considered to include a decedent dying after date who at the time of his death was domiciled in a possession_of_the_united_states and was a united_states citizen and who acquired his united_states citizenship solely by reason of his being a citizen of such possession or by reason of his birth or residence within such possession the estate of such a decedent is therefore subject_to the tax imposed by sec_2101 which is the tax applicable in the case of a nonresident_not_a_citizen_of_the_united_states the legislative_history underlying the enactment of sec_2209 states both h_r and the senate amendment provide in effect that u s citizens who are residents of a possession and whose citizenship is derived from citizenship of that possession are to be subject_to the estate and gift_tax imposed by the united_states in general to the same extent as in the case of nonresidents not citizens of the united_states the effect of this in the case of estate_tax is to impose the u s estate_tax with respect to the portion of the gross_estate of these citizens only with respect to that part of their gross_estate which at the time of their death is situated in the united_states h_r rep no pincite conf_rep based on the legislative_history of sec_2209 cited above the legislative intent underlying this section is to apply the estate_tax to certain decedents who are residents of possessions ie those that acquired u s citizenship in a certain manner in a manner comparable to the application of the estate_tax to all other decedents who are nonresidents not citizens of the united_states in the case of a decedent who is a nonresident and not a u s citizen at the time of death portfolio debt obligations are treated as situated outside the united_states for estate_tax purposes if the decedent plr-124187-06 would have been exempt from tax under sec_871 had the decedent received interest on those obligations at the time of his death accordingly provided taxpayer is described in sec_2209 at the time of his death we conclude that taxpayer’s portfolio debt obligations would be eligible to be excluded from taxpayer’s gross_estate by reason of sec_2105 except as specifically set forth above we express no opinion concerning the federal tax consequences of the foregoing transactions under the cited provisions or any other provisions of the code or regulations specifically no opinion is expressed or implied regarding the income_tax treatment of taxpayer or regarding whether taxpayer will be a resident of u s possession at the time of death with respect to income_taxation of a u s citizen or resident who is a bona_fide_resident of a u s possession see sec_931 through and the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely george masnik branch chief branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
